NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              ARTRELLE LEEANDREW CARTER, Appellant.

                             No. 1 CA-CR 20-0292
                               FILED 6-10-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-110954-002
                   The Honorable Dean M. Fink, Judge

                      VACATED AND REMANDED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric Knobloch
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jennifer Roach
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.
                             STATE v. CARTER
                            Decision of the Court

B A I L E Y, Judge:

¶1           Artrelle Carter argues his conviction for misconduct
involving weapons resulted from fundamental prejudicial error requiring
reversal and a new trial. We agree. For the following reasons, we vacate
Carter’s conviction and remand for retrial. 1

                 FACTS AND PROCEDURAL HISTORY

¶2           Carter and his friend, D.B., were at Carter’s apartment around
noon one day. While D.B. was in the shower, Carter took D.B.’s gun off the
kitchen counter and put it inside D.B.’s backpack in the bedroom.

¶3             Early the next morning, police responded to a 911 report
about a man with a gun in a parking lot. Officers arrived and conducted a
lawful stop of Carter’s car. Carter, D.B., and another passenger exited
Carter’s car, after which officers found a gun on the floorboard behind the
passenger seat and a holster on the driver’s seat where Carter had been
sitting.

¶4           Carter told police he did not know the gun was in his car but
admitted he had handled it at his apartment the previous afternoon.

¶5              A grand jury indicted Carter on a single charge of misconduct
involving weapons—occurring “on or about March 9, 2019.” See A.R.S. §
13-3102(A)(4) (knowingly possessing a gun as a prohibited possessor). At
trial, the State presented evidence, including the police interview about
Carter’s acts at his apartment and the discovery of the gun in Carter’s car
the next day. After the State rested and represented that it intended to
argue the jury could find Carter possessed the gun either at his apartment
or in his car, the court granted Carter’s request to instruct the jury about the
defense of necessity related to his handling the gun in the apartment. Carter
testified that he moved the gun in his apartment to prevent a child from
finding it. And he denied knowing about the gun and holster found in his
car. See A.R.S. § 13-105(34)-(35) (knowledge requirement for voluntary
possession).

¶6            In closing, the State argued that Carter possessed the gun
both in his apartment and in his car the following day. The jury found


1Because we are vacating and remanding the conviction, we need not
address Carter’s challenge to his sentence.



                                       2
                              STATE v. CARTER
                             Decision of the Court

Carter guilty of misconduct involving weapons and the court sentenced
him to a presumptive ten-year term of incarceration.

¶7             We have jurisdiction over Carter’s timely appeal under
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 13-4031 and -
4033(A)(1).

                                 DISCUSSION

¶8             A violation of the right to a unanimous jury verdict under
Article 2, Section 23, of the Arizona Constitution, is fundamental error.
State v. Davis, 206 Ariz. 377, 390, ¶ 64 (2003) (citing State v. Woods, 141 Ariz.
446, 456 (1984)); accord State v. Delgado, 232 Ariz. 182, 188, ¶ 19 (App. 2013);
State v. Waller, 235 Ariz. 479, 489, ¶ 34 (App. 2004); see also State v. Escalante,
245 Ariz. 135, 141, ¶¶ 18-20 (2018) (discussing three types of fundamental
error). The State concedes that Carter was convicted of a duplicitous
charge, meaning that although the indictment charged a single offense, the
State presented evidence of multiple acts to support a conviction. See
Delgado, 232 Ariz. at 188, ¶ 18; State v. Klokic, 219 Ariz. 241, 243-44, ¶¶ 11-12
(App. 2008). Because Carter failed to object at trial, our review is for
fundamental error. See Davis, 206 Ariz. at 390, ¶ 62; Delgado, 232 Ariz. at
188, ¶¶ 18-19.

¶9            The State maintains Carter cannot show prejudice because his
testimony lacked credibility and the sufficiency and overwhelming weight
of the evidence against him supports his conviction.

¶10             On fundamental error review, a defendant convicted on a
duplicitous charge must “establish[] prejudice by demonstrating that the
jury may have reached a nonunanimous verdict.” Delgado, 232 Ariz. at 188,
¶ 19; see also Davis, 206 Ariz. at 390, ¶ 64; see generally Escalante, 245 Ariz. at
140-44, ¶¶ 16-21, 28-37 (stating standards and requirements for
fundamental error review and relief). “[W]hether substantial evidence of
guilt exists is not the standard for deciding prejudice” under fundamental
error review. Escalante, 245 Ariz. at 145, ¶ 34 (internal quotation marks
omitted); see also State v. Paredes-Solano, 223 Ariz. 284, 291, ¶ 22 (App. 2009)
(stating substantial evidence that the defendant committed each of the
actions “is not the test”). As Escalante explains, “the proper inquiry is
whether, without the error, a reasonable jury could have reached a different
result, even if substantial evidence of guilt exists.” 245 Ariz. at 144, ¶ 34; id.
at ¶ 31 (“The standard is an objective one, and requires a showing that
without the error, a reasonable jury could have plausibly and intelligently
returned a different verdict”).



                                        3
                              STATE v. CARTER
                             Decision of the Court

¶11            Here, like the defendants in Davis and Paredes-Solano, Carter
offered different defenses to acts that occurred on different dates. See Davis,
206 Ariz. at 389-90, ¶¶ 58-59, 65; Paredes-Solano, 223 Ariz. at 291, ¶¶ 20-21.
At trial, he denied knowing of the gun in his car; he admitted he handled
the gun in his apartment the day before, but only to prevent a child from
finding the gun. The jury asked questions about both occasions, and the
State told the jury during closing argument it could convict Carter based on
either set of events.

¶12            On this record, as in Davis, Klokic, and Paredes-Solano, there is
a real possibility of a non-unanimous jury verdict because some jurors may
have convicted Carter based only on his possession of the gun in the
parking lot, while other jurors may have convicted him based only on his
possession of the gun in the apartment without justification. See generally
Escalante, 245 Ariz. at 142, 144, ¶¶ 21, 29. Because Carter has shown
sufficient prejudice, we must vacate and remand his conviction. See Davis,
206 Ariz. at 389-91, ¶¶ 58-59, 65-66 (vacating and remanding because
evidence of multiple acts occurring eleven days apart with different
defenses made it possible that some jurors may have believed the alibi
defense for one date and convicted based on the other date, while other
jurors may have disbelieved the alibi and convicted); Paredes-Solano, 223
Ariz. at 291, 293, ¶¶ 20-21, 28 (vacating and remanding because different
dates of the acts and separate defenses rendered the basis for the jury
verdict unclear); Klokic, 219 Ariz. at 248, ¶ 30 (reversing and remanding; “as
in Davis, although some jurors might have dismissed Klokic’s claims [of
separate alternative defenses to the separate acts] across the board, it is
entirely possible that different jurors believed different facts with respect to
each of the acts . . . [and] there is a distinct possibility that the jury was not
unanimous as to the act or acts that gave rise to Klokic’s criminal liability”).

                                CONCLUSION

¶13          For the reasons stated, we vacate Carter’s conviction and
remand for retrial.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                          4